Citation Nr: 1501370	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a cervical spine disability (claimed as residuals of a neck injury). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1973, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for residuals of a neck injury. 

The Veteran provided testimony before the undersigned Veterans Law Judge in March 2014; a transcript of that proceeding has been associated with the claims file. 


FINDINGS OF FACT

1. The evidence of record establishes that the Veteran sustained a neck injury during service.

2. Resolving all doubt in the Veteran's favor, the current cervical spine disability is related to the in-service neck injury. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a cervical spine disability, variously diagnosed, have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

Service Connection - Applicable Law and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his current symptomatology. See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran seeks service connection for a neck/cervical spine disability.  Service records confirm that he served as a rotary wing aviator and pilot during active duty service.  During his hearing before the undersigned, the Veteran credibly testified that he first injured his neck in-service while wrestling.  He reported that he was "grounded" from flying for three weeks thereafter and put in a neck brace.  He reported additional exacerbation of the initial neck injury after extended helmet wear/use associated with his flying duties.  He testified that he has experienced similar, ongoing neck/cervical spine symptomatology since the in-service injury. 

Service treatment records (STRs) confirm that the Veteran sustained injury to the neck/head while wresting in July 1969.  The Clinical Record reflects that the Veteran had pain with lateral movement of the head, as well as tenderness over the spinous process; there was minimal muscle spasm.  Although x-rays was negative, the Veteran was referred to orthopedics.  A July 1969 orthopedic consultation note shows that the Veteran complained of pain in the posterior aspect of his neck since injuring it during a wrestling/volleyball match.  No neurological symptoms were noted.  The diagnostic impression was cervical strain.  The Veteran was instructed to wear a neck brace as needed  

Following separation from service, private treatment records reflect Veteran sought treatment in June 1984 from an orthopedist, Dr. A.B, in for "extreme pain in the upper back."  Those private treatment records also show complaints of pain with cervical movement, and episodes of such occurring 1 to 2 times per year, over the last 10 years.  Notably, the records document that the Veteran reported injuring his lower cervical area in 1969 after being knocked over backwards; he reported wearing a neck brace for a period of 3 weeks.  The 1984 treatment records showed current symptoms of pain in the lower cervical area, radiation into the right shoulder/base of neck and skull, and also right hand numbness.  An x-ray revealed an old avulsion fracture of the spinous process of C6.  The diagnosis was old avulsion fracture of C6 and cervical strain.  The Veteran was again treatment for such symptoms in June and July 1984.  The above report/findings were confirmed to be accurate by Dr. A.B. in a June 2012 letter submitted on the Veteran's behalf.  

Thereafter, the record reflects that the Veteran continued to experience neck/cervical spine symptomatology, ultimately leading to recurrent C-5-6 hemilaminectomy and microdiscectomy procedures in 2004 and 2009. 

In June 2012, the Veteran's treating Neurosurgeon, Dr. J.Y., submitted a letter on the Veteran's behalf, stating that he had previously evaluated and treated the Veteran for his C5-6 herniation that required surgery in 2004 and 2009.  Dr. J.Y. stated that he had the opportunity to review the Veteran's service records from 1969, and in particular, the note from July 25, 1969, documenting the wresting injury and resulting cervical strain.  Dr. J.Y. also reviewed the private treatment records from June 1984, noting decreased flexion, and x-rays findings of an old avulsion fracture of C6, "which would quite reasonably be expected to produce excessive axial loading to the cervical discs leading to the procedure I performed on him."  Dr. J.Y. concluded by noting the Veteran had documentation of a cervical injury that occurred while wresting in 1969 while on active duty; that the condition recurred at least twice in his ensuing years; and that this was "more likely than not related to the cervical spondylosis and disc herniation at C5-6 for which I saw and operated on him twice years later." 

The Veteran underwent a VA examination in February 2013 in connection with his claim.  He reported that his neck symptoms began in July 1969 when he was knocked down while wrestling; he endorsed worsening symptoms since that time.  The examiner opined that it was less likely than not that the Veteran's current cervical spine condition was related to military service.  The examiner reasoned that there was no "objective" medical evidence provided in the STRs that could establish a direct relationship between the Veteran's neck/cervical spine condition and his military service. 




Analysis 

As an initial matter, VA and private treatment records confirm the following diagnoses pertaining to the cervical spine: recurrent C-5-6 herniated nucleus pulposus (status post hemilaminectomy, microdiskectomy), cervical spine intervertebral disc syndrome (IVDS), cervical osteophytes, and cervical spondylosis. See February 2013 VA Examination; see also private treatment records, Dr. J.Y., dated in 2009.  

STRs also confirm that the Veteran sustained a neck injury, diagnosed as cervical strain in 1969.  Although the remaining STRs are silent as to a chronic neck condition/follow-up treatment, the Veteran competently testified that he has experienced similar neck symptomatology since injuring his neck in-service.  The Veteran is competent to report the specifics of his injury and his symptoms thereafter, and his reports are supported by the post-service treatment records and findings that he has a current cervical spine/neck disability.  The Veteran has consistently reported in statements/testimony and during VA and private examinations that he has had problems with his neck since injuring it in-service. See, e.g., June 1984 Private Treatment Report (noting pain in lower cervical area since 1969 injury).  These statements, along with the STRs and the medical evidence of record, provide competent evidence of a neck injury in-service and a continuity of symptoms since.

Moreover, with respect to nexus, the Veteran's treating Neurosurgeon, Dr. J.Y. unequivocally related the Veteran's current cervical spine condition to the in-service wrestling injury and resulting cervical strain.  The Board finds Dr. J.Y.'s June 2012 opinion to be highly probative as to the issue of nexus since the opinion was based on a review of the STRs, post-service treatment records, and the Veteran's statements concerning onset and continued symptomatology.  Dr. J.Y.'s opinion is also supported by sound medical rationale (e.g., citing axial loading to the cervical discs and leading to the current neck condition).  Additionally, as Dr. J.Y. is the Veteran's longtime treating physician he is likely intimately familiar with the Veteran's orthopedic history.  For all of the reasons stated above, the Board finds Dr. J.Y.'s opinion to be the most probative of record.  

In sum, there is evidence of: a current neck/cervical spine disability (various diagnosed); an in-service injury to the neck, with resulting cervical strain; competent and credible testimony and statements from the Veteran concerning the onset of neck pain and continuation of such after service; and a highly probative nexus opinion from the Veteran's Neurosurgeon linking the current neck/cervical spine disability to the initial in-service neck injury.  According, service connection for a neck/cervical spine disability is warranted.  

The Board acknowledges that there is evidence against the claim, inasmuch as the February 2013 VA examiner did not find that the diagnosed cervical spine/neck disabilities were related to service.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, the claim is granted. 38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to service connection for a cervical spine disability is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


